688 N.W.2d 90 (2004)
SMITH
v.
COMMUNITY EMERGENCY MEDICAL SERVICE.
123883.
Supreme Court of Michigan.
October 25, 2004.
SC: 123883. COA: 247770.
By order of July 10, 2003, the application for leave to appeal was held in abeyance pending the decisions in Bryant v. Oakpointe Villa Nursing Centre, Inc. (Docket Nos. 121723-24) and Lawrence v. Battle Creek Health Systems (Docket No. 122215). On order of the Court, the opinion in Bryant having been issued on July 30, 2004, 471 Mich. 411, 684 N.W.2d 864 (2004), and leave to appeal having been denied in Lawrence, 469 Mich. 1043, ___ N.W.2d ___ (2004), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.